INDEMNITY AMENDMENT


         THIS INDEMNITY AGREEMENT (this “Agreement”) dated as of
________________ is made by Advance Auto Parts, Inc., a Delaware corporation
(the “Company”), and ______________ (the “Indemnitee”).

R E C I T A L S:

         A.      The Company recognizes that competent and experienced persons
are increasingly reluctant to serve as directors of corporations unless thery
are protected by comprehensive liability insurance or indemnification, or both,
due to increased exposure to litigation costs and risks resulting from their
service to such corporations, and due to the fact that the exposure frequently
bears no reasonable relationship to the compensation of such directors.

         B.      The statutes and judicial decisions regarding the duties of
directors are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors with adequate, reliable knowledge of legal risks
to which they are exposed or information regarding the proper course of action
to take.

         C.       The Company and the Indemnitee recognize that plaintiffs often
seek damages in such large amounts and the costs of litigation may be so
substantial (whether or not the case is meritorious), that the defense and/or
settlement of such litigation is often beyond the personal resources of
directors.

         D.       The Company believes that it is unfair for its directors to
assume the risk of substantial judgments and other expenses which may occur in
cases in which the director received no personal profit and in cases where such
person acted in good faith.

         E.       Section 145 of the General Corporation Law of Delaware
(“Section 145”), under which the Company is organized, empowers the Company to
indemnify, among others, its directors by agreement and to indemnify persons who
serve, at the request of the Company, as the directors of other corporations or
enterprises, and expressly provides that the indemnification provided by Section
145 is not exclusive.

         F.       The Board of Directors of the Company has determined that
contractual indemnification as set forth herein is not only reasonable and
prudent but necessary to promote the best interests of the Company and its
stockholders.

         G.       The Company desires and has requested the Indemnitee to serve
or continue to serve as a director of the Company.

         H.       The Indemnitee only is willing to serve, or to continue to
serve, as a director of the Company if the Indemnitee is furnished the indemnity
provided for herein by the Company.

A G R E E M E N T:

         NOW THEREFORE, in consideration of the mutual convenants and agreements
set forth below, the parties hereto, intending to be legally bound, hereby agree
as follows:



--------------------------------------------------------------------------------

         1.       Definitions.    For purposes of this Agreement, the following
terms shall have the meanings set forth below:

                   (a)    “Agent” of the Company shall mean any person who: (i)
is or was a director of the Company; or (ii) is or was serving at the request
of, for the convenience of, or to represent the interest of the Company as a
director of a Subsidiary of the Company or of another foreign or domestic
corporation, partnership, joint venture, trust or other enterprise.

                   (b)    “Expenses” shall mean all direct and indirect costs of
any type or nature whatsoever including, without limitation, all attorney’s
fees, fees of experts, witness fees, travel fees, and all related disbursements,
or other out-of-pocket costs of the types customarily incurred in connection
with prosecuting, defending or appealing, preparing to prosecute, defend or
appeal investigations, being or preparing to be a witness in or otherwise
participating in, a Preceeding or establishing or enforcing a right to
indemnification under this Agreement, Section 145 or otherwise.

                   (c)    “Proceeding” shall mean any threatened, pending, or
completed action, suit, arbitration, mediation hearing or other proceeding,
whether civil, criminal, administrative, legislative, investigative or any other
type whatsoever.

                   (d)    “Subsidiary” shall mean any corporation of which more
than 50% of the outstanding voting securities are owned directly or indirectly
by the Company.

         2.       Agreement to Serve.    The Indemnitee agrees to serve and/or
continue to serve as an Agent for so long as the Indemnitee is duly appointed or
elected and qualified in accordance with the applicable provisions of the bylaws
of the Company or of any Subsidiary thereof, or until such time as the
Indemnitee tenders his resignation in writing or is removed from his or her
position in accordance with the bylaws of the Company or otherwise; provided,
however, that nothing contained in this Agreement is intended to create any
right to continued service with the Company or any other entity in any capacity.

         3.       Indemnification.

                   (a)    Indemnification in Third Party Proceedings.

                            (i)    Subject to Section 10 hereof, the Company
shall indemnify the Indemnitee if the Indemnitee is a party to or threatened to
be made a party to or otherwise involved in any Proceeding (other than a
Proceeding by or in the name of the Company to procure a judgment in its favor)
by reason of the fact that the Indemnitee is or was an Agent, or by reason of
any act or inaction by Indemnitee in any such capacity (including, but not
limited to, any written statement of the Indemnitee that (A) is required to be,
and is, filed with the Securities and Exchange Commission (the “SEC”) regarding
the adequacy of the Company’s internal controls or the accuracy of reports or
statements filed by the Company with the SEC pursuant to federal laws and/or
administrative regulations (each, a “Required Statement”) or (B) is made to
another officer or employee of the Company to support a Required Statement),
against any and all Expenses and liabilities of any type whatsoever (including,
but not limited to, judgments, fines (including any excise taxes assessed with
respect to any employee benefit plan), penalties and, subject to Section 10(d)
hereof, amounts paid in settlement), actually and

2



--------------------------------------------------------------------------------

reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement or appeal of such Proceeding, but only if the Indemnitee, subject to
the presumption set forth in Section 3(c) hereof, acted in good faith and in a
manner the Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Company, and, with respect to any criminal Proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful.

                            (ii)    The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the Indemnitee did
not act in good faith in a manner which the Indemnitee reasonably believed to be
in, or not opposed to, the best interests of the Company, and, with respect to
any criminal Proceeding, that the Indemnitee had reasonable cause to believe
that the Indemnitee’s conduct was unlawful.

                   (b)    Indemnification in Derivative Actions.    Subject to
Section 10 hereof, the Company shall indemnify the Indemnitee if the Indemnitee
is a party to or threatened to be made a party to or otherwise involved in any
Proceeding by or in the name of the Company to procure a judgment in its favor
by reason of the fact that the Indemnitee is or was an Agent, or by reason of
any act or inaction by the Indemnitee in any such capacity (including, but not
limited to, any written statement of the Indemnitee that (i) is a Required
Statement or (ii) is made to another officer or employee of the Company to
support a Required Statement), against all Expenses actually and reasonably
incurred by the Indemnitee in connection with the investigation, defense,
settlement, or appeal of such Proceedings, but only if the Indemnitee, subject
to the presumption set forth in Section 3(c) hereof, acted in good faith and in
a manner the Indemnitee reasonably believed to be in, or not opposed to, the
best interests of the Company; provided, however, that no indemnification under
this subsection (b) shall be made in respect of any claim, issue or matter as to
which the Indemnitee shall have been finally adjudged to be liable to the
Company by a court of competent jurisdiction, except and only to the extent that
any court in which such Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, the Indemnitee is fairly and reasonably entitled to indemnity for
such expenses as such court shall deem proper.

                   (c)    Conclusive Presumption Regarding Indemnitee
Conduct.    With respect to Sections 3(a) and 3(b) hereof, the Indemnitee shall
be conclusively presumed to have acted in good faith and in a manner Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Company, and, with respect to any criminal Proceeding, to have had no reasonable
cause to believe Indemnitee’s conduct was unlawful, unless a determination is
made that the Indemnitee has not acted in accordance with the standards set
forth above (i) by the Board of Directors of the Company by a majority vote of a
quorum thereof consisting of directors who were not parties to the Proceeding
due to which a claim is made under this Agreement, (ii) by the stockholders of
the Company by a majority vote of stockholders who were not parties to such a
Proceeding, or (iii) in a written opinion of independent legal counsel,
selection of whom has been approved by the Indemnitee in writing or by a panel
of arbitrators, one of whom is selected by the Company, another of whom is
selected by the Indemnitee and the last of whom is selected by the first two
arbitrators so selected.

         4.       Indemnification of Expenses of Successful
Party.    Notwithstanding any other provisions of this Agreement, to the extent
that the Indemnitee has been successful on the merits

3



--------------------------------------------------------------------------------

or otherwise in defense of (a) any Proceeding referred to in Section 3(a) or
3(b) hereof or (b) any claim, issue or matter therein, including the dismissal
of any action without prejudice, the Company shall indemnify the Indemnitee (to
the maximum extent permitted by law) against all Expenses actually and
reasonably incurred by the Indemnitee in connection with the investigation,
defense or appeal of such Proceeding, or any claim, issue or matter therein.

         5.       Partial Indemnification.    If the Indemnitee is entitled
under any provision of this Agreement to indemnification by the Company for some
or a portion of any Expenses or liabilities of any type whatsoever (including,
but not limited to, judgments, fines, penalties or, subject to Section 10(d)
hereof, amounts paid in settlement) actually and reasonably incurred by
Indemnitee in the investigation, defense, settlement or appeal of a Proceeding
but is not entitled, however, to indemnification for the total amount thereof,
the Company shall nevertheless indemnify the Indemnitee for the portion thereof
to which the Indemnitee is entitled.

         6.       Advancement of Expenses.    Subject to Section 10(b) hereof,
the Company shall advance all reasonable Expenses of the Indemnitee in
connection with the investigation, defense, settlement or appeal of any
Proceeding to which the Indemnitee is a party or is threatened to be made a
party by reason of the fact that the Indemnitee is or was an Agent. The
Indemnitee hereby undertakes to repay such advanced Expenses only if, and to the
extent that, it shall ultimately be determined by a final judgment or other
final adjudication that the Indemnitee is not entitled to be indemnified by the
Company as authorized by this Agreement. Each advance to be made hereunder shall
be paid by the Company to or on behalf of the Indemnitee within 10 days
following delivery of a written request therefor by the Indemnitee to the
Company.

         7.       Notice and Other Indemnification Procedures.

                   (a)    Notification of Proceeding.     Promptly after receipt
by the Indemnitee of notice of the commencement of or the threat of any
Proceeding, the Indemnitee shall, if the Indemnitee believes that
indemnification with respect thereto may be sought from the Company under this
Agreement, notify the Company of the commencement or threat thereof.

                   (b)    Indemnification Payments.     Any indemnification
payment pursuant to Section 3 hereof requested by the Indemnitee shall be made
no later than 10 days after receipt of the written request of the Indemnitee,
unless a good faith determination is made within said 10-day period in
accordance with one of the methods set forth in Section 3(c) hereof that the
Indemnitee is not or (subject to final judgment or other final adjudication as
provided in Section 10(a) hereof) ultimately will not be entitled to
indemnification hereunder.

                   (c)    Application for Enforcement.     Notwithstanding a
determination under Section 3(c) hereof that the Indemnitee is not entitled to
indemnification with respect to any specific Proceeding, the Indemnitee shall
have the right to apply to any court of competent jurisdiction for the purpose
of enforcing the Indemnitee’s right to indemnification pursuant to this
Agreement. In such an enforcement Proceeding, the burden of proving by clear and
convincing evidence that indemnification or advances are not appropriate shall
be on the Company. Neither the failure of the Company (including its Board of
Directors, stockholders, independent legal counsel or the panel of arbitrators)
to have made a determination prior to the commencement of such enforcement
Proceeding that the Indemnitee is entitled to indemnification hereunder, nor an

4



--------------------------------------------------------------------------------

actual determination by the Company (including its Board of Directors or
independent legal counsel or the panel of arbitrators) that the Indemnitee is
not entitled to indemnification hereunder, shall be a defense in the enforcement
Proceeding or create any presumption that the Indemnitee is not entitled to
indemnification hereunder.

                   (d)    Indemnification of Certain Expenses.     The Company
shall indemnify the Indemnitee against all expenses incurred in connection with
any enforcement Proceeding under this Section 7 unless the Company prevails by
clear and convincing evidence in such enforcement Proceeding.

         8.       Assumption of Defense. In the event the Company shall be
obligated to pay the Expenses of the Indemnitee in any Proceeding, the Company,
if appropriate, shall be entitled to assume the defense of such Proceeding, with
counsel reasonably acceptable to the Indemnitee, upon the delivery to the
Indemnitee of written notice of its election to do so. After delivery of such
notice, approval such counsel by the Indemnitee and the retention of such
counsel by the Company, the Company shall not be liable to the Indemnitee under
this Agreement for any fees of counsel subsequently incurred by the Indemnitee
with respect to the same Proceeding, provided that (a) the Indemnitee shall have
the right to employ separate counsel in such Proceeding at the Indemnitee’s own
expense, and (b) if (i) the employment of separate counsel by the Indemnitee has
been previously authorized in writing by the Company, (ii) the Indemnitee’s
separate counsel delivers a written statement to the Company stating that such
counsel has reasonably concluded that there may be an actual or potential
conflict of interest or actual or potential separate or different defenses
between the Company and the Indemnitee in the conduct of any such defense or
(iii) the Company shall not, in fact, have employed counsel to assume the
defense of such Proceeding within a reasonable time, then in any such event the
reasonable fees and expenses of the Indemnitee’s counsel shall be paid by the
Company.

         9.       Insurance. The Company may, but is not obligated to, obtain
directors’ and officers’ liability insurance (“D&O Insurance”) on behalf of the
Indemnitee against any liability which may be asserted against or incurred by
the Indemnitee as an Agent, whether or not the Company would have the power to
indemnify the Indemnitee hereunder. Notwithstanding any other provision of this
Agreement, the Company shall not be obligated to indemnify the Indemnitee for
Expenses, judgments, fines or penalties which have been paid directly to the
Indemnitee by D&O Insurance. If the Company has D&O Insurance in effect at the
time the Company receives from the Indemnitee any notice of the commencement or
threat of a Proceeding, the Company shall give prompt notice of the commencement
or threat of such Proceeding to the insurers in accordance with the procedures
set forth in the D&O Insurance policy. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policy.

         10.       Exceptions.

                   (a)    Certain Matters.     Any provision herein to the
contrary notwithstanding, the Company shall not be obligated to indemnify the
Indemnitee pursuant to the terms of this Agreement, and Indemnitee hereby
undertakes to repay any advanced Expenses, on account of any Proceeding with
respect to (i) remuneration paid to the Indemnitee if it is determined by final

5



--------------------------------------------------------------------------------

judgment or other final adjudication that such remuneration was in violation of
law; (ii) which final judgment is rendered against the Indemnitee for an
accounting of profits made from the purchase or sale by the Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or similar provisions of any
federal, state or local statute; or (iii) which (but only to the extent that) it
is determined by final judgment or other final adjudication that the
Indemnitee’s conduct was in bad faith, knowingly fraudulent or deliberately
dishonest. For purposes of the forgoing sentence, a final judgment or other
final adjudication may be reached in either the underlying Proceeding or action
in connection with which indemnification is sought or in a separate Proceeding
or action to establish rights and liabilities under this Agreement.

                   (b)    Securities Act Liabilities.     Any provision herein
to the contrary notwithstanding, the Company shall not be obligated to indemnify
the Indemnitee or otherwise act pursuant to the terms hereof in violation of any
undertaking appearing in, and required by the rules and regulations promulgated
in the Securities Act of 1933, as amended (the “Act”), any registration
statement filed with the SEC under the Act. The Indemnitee acknowledges that
paragraph (h) of Item 512 of Regulation S-K promulgated under the Act requires
the Company to undertake in connection with any registration statement filed
under the Act to submit the issue of the enforceability of the Indemnitee’s
rights under this Agreement in connection with any liability under the Act on
public policy grounds to a court of appropriate jurisdiction and to be governed
by any final adjudication of such issue. The Indemnitee specifically agrees that
any such undertaking shall supersede the provisions of this Agreement and to be
bound by any such undertaking.

                   (c)    Claims Initiated by the Indemnitee.     Any provision
herein to the contrary notwithstanding, the Company shall not be obligated
pursuant to the terms of this Agreement to indemnify the Indemnitee or advance
Expenses to the Indemnitee with respect to Proceedings or claims initiated or
brought voluntarily by the Indemnitee and not by way of defense, except with
respect to Proceedings brought to establish or enforce a right to
indemnification under this Agreement as contemplated by Section 7(c) or any
other statute or law or otherwise as required under Section 145, but such
indemnification or advancement of Expenses may be provided by the Company in
specific cases if the Board of Directors of the Company find it to be
appropriate.

                   (d)    Unauthorized Settlements.     Any provision herein to
the contrary notwithstanding, the Company shall not be obligated pursuant to the
terms of this Agreement to indemnify the Indemnitee under this Agreement for any
amounts paid in settlement of a Proceeding effected without the Company’s prior
written consent. Neither the Company nor the Indemnitee shall unreasonably
withhold consent to any proposed settlement; provided, however, that the Company
may in any event decline to consent to (or to otherwise admit or agree to any
liability for indemnification hereunder in respect of) any proposed settlement
if the Company determines in good faith (pursuant to Section 3(c) hereof) that
the Indemnitee is not or ultimately will not be entitled to indemnification
hereunder.

         11.       Nonexclusivity. The provisions for indemnification and
advancement of Expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which the Indemnitee may have as a result of any
provision of law, the Company’s certificate of

6



--------------------------------------------------------------------------------

incorporation or bylaws, the vote of the Company’s stockholders or disinterested
directors, and the Indemnitee’s rights hereunder shall continue after the
Indemnitee has ceased acting as an Agent and shall inure to the benefit of the
heirs, executors and administrators of the Indemnitee. Any provision herein to
the contrary notwithstanding, the Company may provide, in specific cases, the
Indemnitee with indemnification of any Expenses if the Board of Directors of the
Company determines that such indemnification is appropriate.

         12.       Subrogation. In the event of payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who, at the request and expense of the
Company, shall execute all papers required and shall do everything that may be
reasonably necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

         13.       Interpretation of Agreement. It is understood that the
parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification to the Indemnitee to the fullest extent now or hereafter
permitted by law.

         14.       Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever, (a) the validity, legality and enforceability of the remaining
provisions of the Agreement (including without limitation, all portions of any
paragraphs of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable and to give effect to Section 13 hereof.

         15.       Modification and Waiver. No supplement, modification,
amendment or waiver of this Agreement shall be binding unless executed in
writing by the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver. The indemnification rights afforded to the Indemnitee hereby are
contract rights and may not be diminished, eliminated or otherwise affected by
amendments to the certificate of incorporation or bylaws of the Company or by
other agreements.

         16.       Successors and Assigns. The terms of this Agreement
(including without limitation the Indemnitee’s rights that continue after
ceasing to act as an Agent pursuant to Section 11 hereof) shall bind, and shall
inure to the benefit of, the successors of the parties hereto, and the assigns
of the Company.

         17.       Notice. Except as otherwise provided herein, any notice or
demand which, by the provisions hereof, is required or which may be given to or
served upon the parties hereto shall be in writing and, if by telegram, telecopy
or telex, shall be deemed to have been validly served, given or delivered when
sent, if by personal delivery, shall be deemed to have been validly served,
given or delivered upon actual delivery and, if mailed, shall be deemed to have
been validly served, given or delivered three business days after deposit in the
United States mails, as

7



--------------------------------------------------------------------------------

registered or certified mail, with proper postage prepaid and addressed to the
party or parties to be notified at the addresses set forth on the signature page
of this Agreement (or such other address(es) as a party may designate for itself
by like notice).

         18.       Governing Law. This Agreement shall be governed exclusively
by and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.

         19.       Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings and negotiations, written and
oral, between the parties with respect to the subject matter of this Agreement.

8



--------------------------------------------------------------------------------

                 IN WITNESS WHEREOF, the parties hereto have entered into this
Agreement effective as of the date first above written.

  THE “COMPANY”:           Advance Auto Parts, Inc.   a Delaware corporation    
      By:_____________________________         Name:________________________  
      Title:_________________________         Address: 5673 Airport Road  
                        Roanoke, Virginia 24012




  THE “INDEMNITEE”:           _______________________________   Signature of the
Indemnitee           _______________________________   Print of Type Name of the
Indemnitee           Address:________________________  
_______________________________   _______________________________

9